DALY, C. J. (concurring).
The action which the plaintiff has brought for unlawful seizure and detention of his books and property, and for injury to his business, is the only one in which he could be adequately compensated for the actual damage he has sustained, if his allegations in that regard are substantiated. The action for the breach of his contract with the defendant would only give him as damages the value of the contract, which was for only one year, while the damage actually done, as he claimed, is much more extensive; since the seizure and detention of his books and papers caused a disruption of a business which he had built up and maintained long before his connection with defendant, which he might prosecute indefinitely after those relations were at an end, and which might be altogether destroyed, if interrupted by defendant in such a manner as to entail the loss of customers, trade, and good will. As this form of action may be maintained, as pointed out by Judge PRYOR, I concur for reversal and a new trial.